     Case 3:21-cv-00301 Document 8 Filed 08/23/21 Page 1 of 2 PageID #: 35



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                HUNTINGTON DIVISION


OHIO VALLEY ENVIRONMENTAL                         )
COALITION, WEST VIRGINIA                          )
HIGHLANDS CONSERVANCY, and                        )
                                                  )
THE SIERRA CLUB,                                  )
                                                  )
               Plaintiffs,                        )
                                                  )      Case No. 3:21-cv-00301
               v.                                 )
                                                  )
                                                  )
GLENDA OWENS, Acting Director,                    )
Office of Surface Mining Reclamation and          )
Enforcement,                                      )
                                                  )
               Defendant.                         )


              UNOPPOSED MOTION FOR SECOND EXTENSION OF TIME

       Consistent with LR Civ. P. 12.1, Defendant Glenda Owens, in her official capacity as

Acting Director, Office of Surface Mining Reclamation and Enforcement, hereby seeks an

additional extension of the deadline to answer or otherwise respond to the Complaint. The

present deadline is August 24, 2021. Defendants request an extension to September 21, 2021.

This is Defendant’s second request for an extension. Counsel have conferred, and Plaintiffs do

not oppose this motion.

       As described in the preceding unopposed motion for extension (ECF 5), Defendant has

been in the process of issuing further written communication addressing the matters raised by the

Complaint that will constitute a determination under 30 C.F.R. § 732.17(c). The approval

process within the Office of Surface Mining Reclamation and Enforcement and the Department

of the Interior has only recently been completed, and a letter was issued on August 23, 2021. A

copy of that letter has been provided to Plaintiffs’ counsel, and is attached as Exhibit 1 hereto. It

would best conserve the resources of the parties and the Court to allow Plaintiffs a reasonable
     Case 3:21-cv-00301 Document 8 Filed 08/23/21 Page 2 of 2 PageID #: 36




amount of time to determine the effect of this letter, if any, on the claims raised by the present

Complaint. Through conferral, counsel have determined that an extension of twenty-eight days

will be suitable, and that the parties can further address the status of the case or Defendants will

answer or otherwise respond to the Complaint on or before the requested new deadline of

September 21, 2021.

DATE: August 23, 2021                          Respectfully submitted,

                                               TODD KIM
                                               Assistant Attorney General
                                               Environment and Natural Resources Division

                                                /s/ Paul A. Turcke
                                               PAUL A. TURCKE
                                               Idaho State Bar No. 4759
                                               Trial Attorney, Natural Resources Section
                                               P.O. Box 7611
                                               Washington, D.C. 20044-7611
                                               Telephone: (202) 353-1389
                                               Fax: (202) 305-0506
                                               Paul.Turcke@usdoj.gov

                                               LISA G. JOHNSTON
                                               Acting United States Attorney
                                               Southern District of West Virginia

                                                /s/ Fred B. Westfall, Jr.
                                               FRED B. WESTFALL, JR.
                                               W. Va. State Bar No. 3992
                                               Assistant United States Attorney, Civil Chief
                                               300 Virginia Street East, Room 4000
                                               Charleston, WV 25301
                                               Telephone: (304) 347-5104
                                               Fax: (304) 347-5104
                                               Fred.Westfall@usdoj.gov

                                               Counsel for Defendant




                                                  2
